COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
 2-06-044-CV
 
 
PAUL R. LOVE                                                                    APPELLANT
 
                                                   V.
 
CHASE MANHATTAN MORTGAGE                                          APPELLEES
CORPORATION
AND CITIBANK, N.A. 
AS
TRUSTEE FOR CHASE MANHATTAN 
MORTGAGE
CORPORATION
 
                                              ------------
 
            FROM
THE 211TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant attempts to appeal
from a trial court order granting a partial summary judgment in favor of
appellees.  On February 13, 2006, we
notified appellant that we were concerned that this court may not have jurisdiction
over this appeal because the order granting summary judgment specifically
states that it is a partial summary judgment; thus, it does not appear to be a
final, appealable order or an appealable interlocutory order.  See Tex.
Civ. Prac. & Rem. Code Ann. ' 51.014 (Vernon Supp. 2005); Lehmann v. Har-Con Corp., 39
S.W.3d 191, 192‑93 (Tex. 2001).  We
stated that the appeal would be dismissed for want of jurisdiction unless
appellant or any party desiring to continue the appeal filed a response showing
grounds for continuing the appeal on or before February 23, 2006.  See Tex.
R. App. P. 42.3(a).  We have not
received any response.
Because there is no final
judgment or appealable interlocutory order, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  April 20, 2006  




[1]See Tex. R. App. P. 47.4.